GARTH, Circuit Judge, concurring.
I concur in the result reached by the majority opinion and in most of its analysis as well, yet I write separately to emphasize two concerns which I believe require additional explanation.
First, this court has recognized that the enforcement of Internal Revenue Service summonses often presents nettlesome prob*923lems. Not the least of these has been the confusing signals given to the district courts by the vague directives of the opinions in Powell v. United States, 379 U.S. 48, 85 S.Ct. 248, 13 L.Ed.2d 112 (1974), United States v. LaSalle National Bank, 437 U.S. 298, 98 S.Ct. 2357, 57 L.Ed.2d 221 (1978), and the many cases that have come down in this and other circuits. In an attempt to provide clear guidance for the district courts and the bar, we exhaustively catalogued the substantive law and procedures to be followed in I.R.S. summons enforcement proceedings in United States v. Garden State National Bank, 607 F.2d 61 (3d Cir. 1979). While the majority opinion does detail various procedures drawn from Supreme Court and our precedents with respect to challenges to enforcement proceedings, I am concerned that this discussion may be read as a substitution for, and possible dilution of, the procedures which we described extensively in Garden State. Rather than risk confusion in this respect, I believe it necessary to express what I understand the panel’s opinion to affirm: that Garden State still controls as to the matters we discussed there. One of the reasons that Garden State undertook a review and summary of the various considerations bearing on the enforcement of I.R.S. summonses was to furnish future guidance for district courts and the bar. Id. at 67. This being so, I fear that if the limited procedures set forth in the majority opinion are regarded as either all-inclusive or as modifying or reducing the Garden State standards and requirements, we will have performed a disservice to those who must follow our directions. My understanding of the majority opinion is that we have not retreated one iota from our holding and discussion in Garden State.
More disturbing to me, however, is the majority’s discussion relating to the “motive” of the Service, and stating that although the facts are not present to support a conclusion equating the Service’s motive to that of the informant, if it were otherwise, perhaps institutional bad faith might be found. I agree with the majority that the facts found by the district court are insufficient to support any such conclusion. I do not think, however, that we should speculate upon, or engage in, discussion of this issue. This issue is not before the court, and no evidence which could be considered as raising or supporting this issue appears in the record. Thus, it is my firm conviction that any discussion of what “may obtain if it were found that either the Service or the investigating agent was motivated by the same animus that motivated the informant,” Majority op., supra, at p. 921 (emphasis supplied), has no relevance to our disposition. Hence, in my view this portion of the majority opinion, together with the footnote which discusses the discovery that would have to be provided if such a case ever were presented, both of which are no more than dicta, should not have been included in the court’s opinion.
I also believe that there has been so much uncertainty and murkiness clouding this entire area of challenges to the enforcement of I.R.S. summonses that we ought not to contribute still more. Thus, we ought to assiduously avoid leading anyone to believe that we have changed our procedures when we have not. We should also restrain ourselves from conjecturing about possible findings that may never be made.
Because the panel was not called upon to address either of these subjects, I cannot, and do not, subscribe to so much of the majority opinion which departs in any respect from the statement of Garden State procedures. Nor do I subscribe to so much of the majority opinion which, as I have pointed out, is dicta.